Exhibit 99.1 Eclipse Resources Reports Proved Reserves, Operational and Financial Update STATE COLLEGE, PA- February 7, 2017 - (BUSINESS WIRE) - Eclipse Resources Corporation (NYSE:ECR) (the “Company” or “Eclipse Resources”) today, in advance of the Company’s Analyst Day, provided an update on its fourth quarter and full year 2016 production, year-end 2016 proved reserves, its 2017 capital budget and its spring borrowing base redetermination. In addition, Eclipse provided an update to Company type curve assumptions. Highlights of the release include: • Net production for the fourth quarter 2016 averaged 255 MMcfe per day, which was above the high end of our previously issued guidance range • Net production for the full year 2016 averaged 229 MMcfe per day, which was above the midpoint of our previously issued guidance range • Year-End 2016 proved reserves increased by 35% to 469 Bcfe based on SEC pricing, and by 108% to 1.2 Tcfe based on forward strip pricing • The Company’s Board of Directors established an initial capital budget for the full year 2017 of approximately $300 million1, which is expected to be funded substantially from the Company’s cash balance and cash flows • The Company has updated its Utica Condensate and Utica Rich Gas type curve assumptions, resulting in an increase of EUR’s approximately 16% and 22% respectively based on the results of recently completed wells using the Company’s “Gen3” completion design • The Company recently received commitments subject to final documentation supporting an increase in its borrowing base to $175 million from $125 million, while extending the maturity of the credit facility to January of 2020 1. Excludes potential acquisitions and payments for land leased in 2016 and expected to be paid in 2017. Production The Company achieved fourth quarter 2016 average net production of 255 MMcfe per day, above the high end of the Company’s guidance range. The Company also achieved full year 2016 average net production of 229 MMcfe per day, above the midpoint of the Company’s guidance range. For the fourth quarter of 2016, the Company’s production mix was 71% natural gas, 18% natural gas liquids and 11% oil, while the production mix for the full year 2016 was 73% natural gas, 17% natural gas liquids and 10% oil.
